Name: Commission Regulation (EEC) No 2603/87 of 28 August 1987 fixing the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 245/36 Official Journal of the European Communities 29 . 8 . 87 COMMISSION REGULATION (EEC) No 2603/87 of 28 August 1987 fixing the import levies on rice and broken rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1907/87 (2), and in particular Article 11 (2) thereof, Having regard to Commission Regulation (EEC) No 883/87 of 23 March 1987 laying down detailed rules for the application of Council Regulation (EEC) No 3877/86 on imports of rice of the long-grain aromatic Basmati variety falling within subheading ex 10.06 B I or II of the Common Customs Tariff (3), and in particular Article 8 thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 11 of Regulation (EEC) No 1418/76 provides for charging an import levy on paddy rice, husked rice, semi-milled rice , wholly milled rice and broken rice ; whereas in the case of husked rice , wholly milled rice and broken rice, the levy is equal to the diffe ­ rence between the threshold price and the cif price ; whereas, in the case of paddy rice and semi-milled rice, the levy should be derived from the levies applicable to the corresponding husked rice and wholly milled rice ; Whereas the threshold prices for husked rice, wholly milled rice and broken rice were fixed for the 1987/88 marketing year by Commission Regulation (EEC) No 2332/87 (4) ; Whereas, for the purpose of calculating cif prices, the Commission must take account of the factors indicated in Article 16 of Regulation (EEC) No 1418/76 and in Commission Regulation (EEC) No 1613/71 of 26 July 1971 laying down detailed rules for fixing cif prices and levies on rice and broken rice and the corrective amounts relating thereto (*), as last amended by Regulation (EEC) No 3817/85 (6), and in particular the most favourable purchasing opportunities on the world market which are sufficiently representative of the real trend of the market, account being taken in particular of the need to prevent sudden variations likely to cause abnormal disturbances on the Community market ; whereas the quality of the goods offered must also be taken into account, whether this quality as fixed in Council Regulation (EEC) No 1423/76 Q, or whether adjustments need to be made by applying the corrective amounts provided for in Regula ­ tion (EEC) No 1613/71 ; Whereas, furthermore, in the case of round grain and long grain husked rice and round grain and long grain wholly milled rice, the cif price is calculated on the basis of quotations or prices on the world market relating, for each type of rice, to the products specified in Article 4 of Regulation (EEC) No 1613/71 ; whereas, for this calcula ­ tion, the conversion rates resulting from Commission Regulation No 467/67/EEC of 21 August 1967 fixing the conversion rates, the processing costs and the value of the by-products for the various stages of rice processing ^), as last amended by Regulation (EEC) No 2249/85 ( ®), should be used where appropriate ; Whereas, when these conversions are being effected, the Commission must take account of the fact that certain offers are for rice containing a higher percentage of broken rice than that allowed for in the standard quality fixed by Regulation (EEC) No 1423/76 and, in that case, must adjust the offers so as to conform with the value of one kilogram of broken rice fixed by Regulation No 467/ 67/EEC ; whereas no adjustment is made, however, if the prices for husked rice and semi-milled or wholly milled rice taken into consideration are lower than those provided for in the last subparagraph of Article 4 of Regu ­ lation No 467/67/EEC ; Whereas Regulation (EEC) No 1613/71 requires the Commission to take account of the fact that certain offers are for delivery cost and freight or relate to a product put up in bags and, if this is the case, to adjust such offers by applying the rates or amounts fixed by the abovemen ­ tioned Regulation to make the offers comparable to offers for delivery cif or relating to a product presented in bulk ; Whereas the cif price is calculated for Rotterdam on the basis of the abovementioned factors, offers made for other ports being adjusted, account being taken of the correc ­ tions necessitated by the difference in transport charges in relation to Rotterdam ; Whereas, if the conditions provided for in Article 1 (3) of Regulation (EEC) No 1613/71 obtain, the cif price may be calculated on the basis of offers for delivery during the following month or may be retained unaltered for a limited period ;(') OJ No L 166, 25 . 6 . 1976, p. 1 . (2) OJ No L 182, 3 . 7 . 1987, p. 51 . (3) OJ No L 80, 24. 3 . 1987, p. 20 . (4) OJ No L 210, 1 . 8 . 1987, p . 59 . 0 OJ No L 168 , 27 . 7 . 1971 , p . 28 . fÃ ³ OJ No L 368 , 31 . 12 . 1985, p . 16 . O OJ No L 166, 25 . 6. 1976, p . 20 . (8) OJ No L 204, 24. 8 . 1967, p. 1 . 0 OJ No L 210, 7 . 8 . 1985, p. 13 . 29 . 8 . 87 Official Journal of the European Communities No L 245/37 Whereas, in order that account may be taken of the interests of the African, Caribbean and Pacific States and of the overseas countries and territories , the levy relating to them must, pursuant to Council Regulation (EEC) No 486/85 ('), as last amended by Regulation (EEC) No 73/87 (2), be reduced by a fixed amount and by an amount corresponding to 50 % of the levy relating to third coun ­ tries ; whereas the levy must be further reduced in the case of semi-milled and wholly milled rice ; whereas the charging of this levy is subject to conditions, some of which are set out in Articles 1 0 and 1 1 of Regulation (EEC) No 486/85 and in Commission Regulation (EEC) No 551 /85 (3) ; Whereas, pursuant to Article 272 of the Act of Accession , the Community as constituted at 31 December 1985 must, in the case of products specified in Article 1 of Regulation (EEC) No 1418/76 which are imported from Portugal, apply the arrangements which were applicable in respect of Portugal before accession ; whereas, under Article 4 of Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal (4), the same arrangements are to be applied in the case of Spain ; whereas a levy should be applied pursuant to those arrangements and whereas that levy should be calculated in accordance with the rules laid down in Regulation (EEC) No 1613/71 and taking into account the situation with regard to market prices in Portugal ; and whereas , in the case of imports into Spain the accession compensatory amount applicable to trade between Spain and the Community as constituted at 31 December 1985 should be deducted from the levy ; Whereas Regulation (EEC) No 1423/76 determined the standard qualities for rice and broken rice ; Whereas Council Regulation (EEC) No 3877/86 (*) defined a special arrangement for the importation of certain quantities of Basmati rice into the Community ; whereas this arrangement provides for a levy of 75 % of that calculated in accordance with Article 1 1 of Regula ­ tion (EEC) No 1418/76 ; whereas however this levy may not be less than the difference between the free-at-frontier price for Basmati rice and the threshold price for long ­ grain rice ; Whereas, in accordance with Article 20 ( 1 ) of Regulation (EEC) No 1418/76, the nomenclature provided for in this Regulation is incorporated in the Common Customs Tariff ; Whereas levies are fixed once a week and are altered in the intervening period to take account of variations in threshold prices or in the factors used to determine cif prices ; whereas, in the case of husked rice, wholly milled rice and broken rice, the levies are altered only if varia ­ tions in the factors used to calculate the levy entail an increase or a reduction of at least 1,21 ECU per tonne in the amount of the levy in force ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (*), as last amended by Regula ­ tion (EEC) No 1636/87 0,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Whereas it follows from applying all the abovementioned provisions that the levies should be fixed as set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on the products listed in Article 1 ( 1 ) (a) and (b) of Regulation (EEC) No 1418/76 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 September 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 August 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 61 , 1 . 3 . 1985, p. 4 . (2) OJ No L 11 , 13 , 1 . 1987, p. 23 . (3) OJ No L 63, 2. 3 . 1985, p . 10 . O OJ No L 367, 31 . 12 . 1985, p . 7 . 0 OJ No L 361 , 20 . 12 . 1986, p . 1 . ( «) OJ No L 164, 24. 6 . 1985, p . 1 . 0 OJ No L 153, 13 . 6 . 1987, p. 1 . No L 245/38 Official Journal of the European Communities 29 . 8 . 87 ANNEX to the Commission Regulation of 28 August 1987 fixing the import levies on rice and broken rice (ECU/ tonne) CCT heading No Description Portugal Third countries (except ACP or OCT) (3) ACP or OCT (') (2) 0 Basmati 0 ex 10.06 Rice : B. Other : I. Paddy rice ; husked rice : a) Paddy rice : 1 . Round grain  326,78 159,79  2. Long grain  330,44 161,62 247,83 b) Husked rice : I \ l 1 . Round grain  408,47 200,63  2. Long grain  413,05 202,92 309,79 II . Semi-milled or wholly milled Il l rice : IIIIIl a) Semi-milled rice : lili Il 1 . Round grain 13,05 505,93 241,04  2. Long grain 12,97 600,33 288,28 450,25 b) Wholly milled rice : \ 1 . Round grain 13,90 538,82 257,06  2. Long grain 13,90 643,56 309,43 482,67 III . Broken rice 88,84 200,51 97,25  N.B. The levies are to be converted into national currencies using the specific agricultural conversion rates fixed in Regulation (EEC) No 3294/86 . (') Subject to the application of the provisions of Articles 10 and 11 of Regulation (EEC) No 486/85 and of Regulation No 551 /85. (2) In accordance with Regulation (EEC) No 486/85, the levies are not applied to imports into the overseas department of Reunion of products originating in the African , Caribbean and Pacific States or in the 'overseas countries and territories'. (3) The import levy on rice entering the overseas department of Reunion is specified in Article 11a of Regulation (EEC) No 1418/76. (4) This levy is applicable to Basmati rice covered by the arrangement provided for by Council Regulation (EEC) No 3877/86.